DETAILED CORRESPONDENCE
This Office action is in response to the election received June 24, 2022.
Applicant’s election without traverse of Group II, claims 15-21 in the reply filed on August 29, 2018 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over LIAO et al (2015/0060745) in view of MIYOSHI et al (2011/0284855) and KWONG et al (5,114,826).
The claimed invention recites the following:

    PNG
    media_image1.png
    63
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    671
    media_image2.png
    Greyscale

LIAO et al report a photosensitive resin composition comprising an alkali-soluble resin, a compound having an ethylenically unsaturated group, a photoinitiator, a solvent, a black pigment, a crosslinking agent and an inorganic particle used to form a cured film by a method as seen in Example 1, paragraph [0187] to [0188] attached below meeting the claimed steps 1-4 in claim 21:

    PNG
    media_image3.png
    808
    427
    media_image3.png
    Greyscale

LIAO et al lacks the use of an alkali-soluble resin as recited in claim 15 for a polyimide, polybenzoxazole, polyimide precursor or polybenzoxazole precursor as claimed.
Applicants are further directed to the crosslinking agent on page 9, paragraphs [0105] – [0111] wherein the crosslinking Agent (F-1) is obtained by reacting novolac resin of formula (f-1) with epichlorohydrin, see formula (f-1) below and a structure of epichlorohydrin:
Thus, the prior art crosslinking agent is an epoxy resin having naphthalene structures/skeletons meeting the claimed crosslinking agents of (F4) and (F8) from claim 15.
    PNG
    media_image4.png
    182
    805
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    289
    363
    media_image5.png
    Greyscale

MIYOSHI et al disclose a resin composition for display devices wherein the composition comprises a polyimide, polybenzoxazole, polyimide precursor or polybenzoxazole precursor, a thermal crosslinking agent wherein paragraph [0068] – [0071] report the use of photopolymerization initiators and compounds having two or more ethylenically unsaturated bonds.  Example 11 demonstrates a working example having those components listed above

    PNG
    media_image6.png
    933
    679
    media_image6.png
    Greyscale

The polyimide includes dianhydride units having fluorinated alkyl groups, see page 2, paragraph [0023] and page 3 below:

    PNG
    media_image7.png
    199
    430
    media_image7.png
    Greyscale


Applicants are directed to Table 2 above wherein the Comparative Examples 2-4, formulate compositions with alkali-soluble resins with an unsaturated monomer wherein the compositions demonstrate low chemical resistance, see Table 3 on page 24, attached below:
    PNG
    media_image8.png
    444
    724
    media_image8.png
    Greyscale

As can be seen the use of polyimide, polybenzoxazole resins and their precursors provide improved chemical resistance over the conventional non-polyimide type resins directing the skilled artisan to use such resins for those results.
With respect to claim 16 and 17, the optical density is reported in LIAO et al at paragraph [0150] seen below and KWONG et al report compositions with polyimide resins give patterns having pattern angles of 60 to 80 degrees in Example 4, column 14, lines 40-69, see below: 
    PNG
    media_image9.png
    583
    460
    media_image9.png
    Greyscale

With respect to claims 18-20, the resin compositions are seen in to useful for EL displays, and transistors (TFT) as reported in MIYOSHI et al, paragraph [0001].
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive cured compositions and methods for manufacturing EL displays to substituted known polyimide and polybenzoxazoles resins along with their precursors in for the alkali-soluble resin of LIAO et al and reasonably expect to have a composition which is excellent in chemical resistance and surface resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/John S Chu/Primary Examiner, Art Unit 1737   
                                                                                                                                                                                                     
J. Chu
July 15, 2022